DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
Receipt of the Preliminary Amendment filed on July 2, 2021  is acknowledged.  Claims 10-28 are pending in this application. Claims 1-9 have been cancelled.  All pending claims are under examination in this application.

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on July 2, 2021 (4); October 13, 2021; November 23, 2021; February 17, 2022; April 13, 2022; and May 9, 2022 is acknowledged. Signed copies are attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 10, 11, 12, 13, 16, 17, 18, 19, 20, 21, 24,  and 25 recites the limitation, "is ingested in the excess of a dosage appropriate to provide a therapeutic effect”, of the intended dose. However, this language is indefinite. The therapeutic effect might be 100 grams for one person at certain weight, but 50 grams for a different person at different weight. It’s also noted that certain drugs, for example, methotrexate, provides different therapeutic effects for different conditions based on the dosage of the agent.
 It is suggested Applicant amend the claims in a similar manner as the parent applications (14/091,817, now US Patent 9,101,636 or 16/041,331, now US Patent 10,688,184).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 14-20, 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soscia et al. (US 2010/0099696).
Soscia discloses oral dosage forms containing a therapeutically effective amount of a drug susceptible to abuse and an effective amount of an embolizing agent which causes the production of a solid or semi-solid embolus or blockage after tampering (abstract).
 An embolizing agent is defined as a compound or composition that imparts a semi-solid or solid quality to a tampered dosage form  upon the addition of fluid in which the compound or composition is soluble or suspend able and the exposure of the compound or composition to a non-oral area of the body where the solubilized compound or composition will precipitate, solidify or coagulate due to one or more of the following factors: diffusion of the fluid into the surrounding tissues or bodily fluids; a change in pH between the non-oral area of the body and the compound or composition; a temperature differential between the non-oral area of the body in which the drug is administered and the compound or composition; or a biological condition which induces coagulation or solidification, such as platelet aggregation (paragraph 0055).
Soscia further defines his dosage form as containing a drug and an embolizing agent which is present within the dosage form in an amount sufficient to produce an embolus or coagulation at the site of administration when the dosage form is tampered with and is subsequently administered to an individual. 
Soscia discloses the embolizing agent is not soluble in certain sections of the gastrointestinal tract but is soluble in alcohol, acidic or aqueous alcoholic solutions, or acidic solutions (paragraph 0063).  The embolizing agent therefore meets the limitation of an acid soluble ingredient recited in instant claim 1.
 Additive salts including sodium bicarbonate can also be included (paragraph 0200).  It is noted that Applicant has identified sodium bicarbonate to an acid soluble ingredient, a buffering agent, and a pH modifying ingredient.  
In certain embodiments of Soscia, the formulation is not soluble in the aqueous environment at pH higher than 5 but is soluble or dispersible in the gastrointestinal tract at pH 1-5 to rapidly release the loaded API (paragraph 0071). According to the instant specification, the dissolution of the composition (in excessive amounts) release the pH modifying ingredient in a large enough quantity to raise the pH of the surrounding environment and not allow the pharmaceutically active ingredient to dissolved and thus absorbed. The instant specification, in paragraph 0056, disclosed 3-unit dosages would be considered an excessive amount and would thus cause rapid and sustained increase in stomach pH.  A pH of greater than 4 would cause a suppression of drug release according to the instant specification. 
Regarding claims 14-15 and 22-23, opioids are disclosed as drugs susceptible to abuse (paragraph 0006). Examples include barbiturates and natural or synthetic opioids such as oxycodone, hydrocodone, hydromorphone, and morphine (paragraph 0080). It is also noted that barbiturates and opioids have a narrow therapeutic index. 
Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ abuse deterrent pharmaceutical composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. The prior art discloses the same structural elements as the instant claims. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed the guidance of Soscia in order to prepare a dosage form capable of being tamper resistant. While it is recognized Soscia does not exemplify the composition of the instant claims, he does disclose they are suitable embodiments. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,083,794. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,101,636. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instant claims, namely, the patented claims limit the acid soluble ingredient and clarifies the phrase “in excess of an intended dosage". The claims and the specification additionally recite dual functionality and overlapping ingredients for the classes of acid soluble ingredients, pH modifying ingredients, buffering ingredients, and cationic polymers. 
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,320,796. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instant claims, namely, the patented claims limit the acid soluble ingredient and clarifies the phrase “in excess of an intended dosage". The claims and the specification additionally recite dual functionality and overlapping ingredients for the classes of acid soluble ingredients, pH modifying ingredients, buffering ingredients, and cationic polymers. 
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,662,393. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instant claims, namely, the patented claims limit the acid soluble ingredient and clarifies the phrase “in excess of an intended dosage". The claims and the specification additionally recite dual functionality and overlapping ingredients for the classes of acid soluble ingredients, pH modifying ingredients, buffering ingredients, and cationic polymers. 
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,441,657.   Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instant claims, namely, the patented claims limit the acid soluble ingredient and clarifies the phrase “in excess of an intended dosage". The claims and the specification additionally recite dual functionality and overlapping ingredients for the classes of acid soluble ingredients, pH modifying ingredients, buffering ingredients, and cationic polymers. 
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.10,688,184.   Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instant claims, namely, the patented claims limit the acid soluble ingredient and clarifies the phrase “in excess of an intended dosage". The claims and the specification additionally recite dual functionality and overlapping ingredients for the classes of acid soluble ingredients, pH modifying ingredients, buffering ingredients, and cationic polymers. 
Claims 10-28 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,083,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented claims both recite a pharmaceutical composition comprising a pharmaceutically active ingredient, an acid soluble ingredient, and a buffering ingredient.   The patented claims additionally recite the buffering agent is in an amount sufficent to increase the gastric pH to greater than about 4… however, said limitation is also present in a dependent claim in the instant application. Therefore, the skilled artisan would have adjusted the amount of the buffering agent to have obtained the desired functionality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615